Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-10 on 10/21/21 is acknowledged.  Claims 1-10 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/21 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the U-shaped ends face opposite directions (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “the other side”, “the disk surface” and “the mixing unit” raise an antecedent basis issue. The mixing unit should be amended to “the at least two or more mixing units”.  Furthermore, it is unclear whether the first and second protruding portions are in each mixing unit. 
Claim 2 is rejected because the scope of the subject matter is unclear.  It is unclear what part/portions of or between the first and second protruding portions makes an angle of 10 to 170 degrees.  What is the second protruding portion face?  Also, the U-shaped ends raises an antecedent basis issue. 
Claim 3 is rejected because the U-shaped ends raises an antecedent basis issue. 
Claim 4 is rejected because the scope of the claim is unclear.  Because claim 1 recites the first microchannel . . . being formed on one side, then recites the mixing units disposed between the inlets and outlet, the claim language in claim 4 makes it unclear how the first microchannel is now between the mixing units.  Claim 1 should clarify the structural configuration of the first microchannel. 
Claim 5 is rejected because “the microfluidic mixer of any one of claim 1” is unclear.  The structural relationship of the second microchannel and first outlet being connected to one side, and the second and third outlets on the other side is unclear in light of the claim language in claim 1.  Claim 1 recites the first outlet is on the other side. Thus, the Office recommends amending the claim language to clarify the structural arrangement of the features on the microfluidic device.  
Claim 6 is rejected because separating unit raises an antecedent basis issue.  The Office recommends amending separating unit to “the at least two or more separating units”. 
Claim 7 is rejected because the scope of the claim is unclear.  Like claim 4 above, the structural configuration of the second microchannel should be clarified.  The second microchannel is claimed  as being on one side of the device, and not between the two or more separating units. 
Claim 8 is rejected because “a separating unit” raises an antecedent basis issue.  Also, “are formed” is unclear.  
Claim 9 is rejected because “thus formed such that a center line coincides with the second microchannel” is unclear.  Is the center line a structural feature?
Claim 10 is rejected because the scope of the claim is unclear.  The claim appears to be dependent on multiple dependent claim 5 because claim 5 recites “any one of claim 1”.  Also, the claim lacks essential steps to perform the capturing of a target material.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudarsan et al. (“Sudarsan,” US Pub. No. 2007/0263477).
As to claim 1, Sudarsan discloses a microfluidic mixer comprising: a first microchannel with a first inlet and a second inlet (e.g., one or more inlet ports), through which a fluid is introduced, being formed on one side and a first outlet (e.g., outlet port), through which the fluid is discharged, being formed on the other side; and at least two or more disk-shaped mixing units (e.g., first and second curved sections) disposed between the first inlet and second inlet and the first outlet, wherein a U-shaped first protruding portion and second protruding portion protruding from the disk surface are formed in the mixing unit and the first protruding portion is disposed inside a curved portion of the second protruding portion (see e.g., figs. 5A-6D, [0063] et seq.).  Also see e.g., [0047] et seq.
As to claims 2-4, see e.g., figs. 2B, 5A-6D, and [0029] et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan.
See Sudarsan above. 
As to claim 5, see claim 1 above as to the microfluidic mixer of claim 1.  As to the second microchannel, see figs. 2A-2B and 4A-4B.  Fig. 2A discloses multiple outlets 260 (individual exit sections, [0034]), and [0032] et seq. discloses channel sections 250 that separate fluid flow by two or more sub-channels 297.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the second microchannel because Sudarsan recognizes alternative embodiments of having additional channels or attached to the outlet port in [0035] et seq., and it would be desirable to have a variety of configurations to enhance mixing in microfluidic devices (e.g., [0011]). 
As to claims 6 and 7,  see e.g., [0027] and fig. 4B. 
As to claims 8 and 9, see e.g., sub-channels in fig. 2A-2C and 4A.  
As to claim 10, see e.g., [0043] et seq.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/10/2022